Citation Nr: 1233105	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Veteran in writing withdrew his appeal on the claim of service connection for residuals of a back injury.  
 

CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim of service connection for residuals of a back injury have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).  



In March 2010, the Veteran perfected an appeal to the Board on the claim of service connection for residuals of a back injury.  

In a statement, in writing in July 2012, prior to the Board promulgating a decision in the appeal, the Veteran withdrew the appeal of the claim of service connection for residuals of a back injury.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to that issue.  

Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed. 



ORDER

The appeal on the claim of service connection for residuals of a back injury is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


